Citation Nr: 0117500	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  00-14 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



REMAND

The veteran served on active duty from May 1965 to 
February 1967.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2000 rating 
decision of the Montgomery, Alabama, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied, in part, 
service connection for PTSD.  

The veteran and his representative contend, in essence, that 
due to two incidents while the veteran was stationed in 
Vietnam, the veteran developed PTSD, and PTSD continues to 
manifest itself to the present.  One of these incidents was a 
mortar attack that occurred two months after his arrival in 
Vietnam.  During that attack, their compound was next to the 
air field and the GIs in his compound were unarmed and told 
to take cover under their canvas bunks.  Another incident was 
that the 82nd Airborne unit was overrun and quite a few GIs 
were killed or severely injured.  The 82nd Airborne unit was 
taken to the field hospital used by the veteran's unit and 
his unit was called upon to give blood.  He remembered that 
the hospital was full of dead GIs, blood everywhere, and 
missing limbs.  He remembers this as a very stressful 
situation.  The veteran's stressor statement, unfortunately, 
is too vague for verification by the appropriate authorities.  
The RO should ask the veteran again to provide VA additional 
information in order for the RO to assist him with his claim.  
He needs to provide his unit assignment at the time of the 
stressful incident in the Vietnam, the date of the 
incident(s), what events took place and the names of any 
people involved or anything that would be useful in verifying 
his stressful situation.

The veteran underwent a VA examination in June 1999.  He was 
not diagnosed with PTSD.  However, in April 2000 and 
May 2000, the veteran's private physician diagnosed the 
veteran with PTSD on examinations for aid and attendance.  
The veteran claims that this physician, George H. Weaver, MD, 
treats him for PTSD.  Additionally, in the veteran's stressor 
statement, he related that he was treated at People's 
Hospital, in Jasper, Alabama for his nerves.  He stated that 
he was prescribed Valium.  Neither records from People's 
Hospital nor medical records from Dr. Weaver are associated 
with the claims folder.  The veteran should be informed that 
it is not enough to have a diagnosis of PTSD, he must show 
that he was engaged in combat or had verified stressors 
associated with the PTSD diagnosis.  VA has a duty to make 
reasonable efforts to obtain relevant records that the 
veteran adequately identifies.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b)).  Here, potentially relevant medical records 
identified by the claimant have not been sought.  The RO 
should attempt to locate Dr. Weaver's treatment records and 
the records of the People's Hospital and associate them with 
the claims folder.  

Further, VA has a duty to obtain a medical examination or 
opinion when such examination or opinion is necessary to make 
a decision on the claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(d)).  The 
evidence of record shows that Dr. Weaver diagnosed the 
veteran of PTSD.  If treatment records are received from Dr. 
Weaver or other medical facilities and show that the veteran 
has PTSD and a stressor statement can be eventually verified, 
an examination attempting to associate PTSD with the verified 
stressors appears indicated.  

Finally, because of the change in the law brought about by 
the Veterans Claims Assistance Act of 2000, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  After obtaining an appropriate 
release of information from the veteran, 
the RO should attempt to obtain all 
private treatment records related to 
treatment of PTSD, to include those 
records of Dr. Weaver and the People's 
Hospital, if any.  If requests for any 
records are not successful, advise the 
veteran and his representative that VA 
was unable to obtain the identified 
records; explain efforts undertaken by VA 
to obtain the records; and afford the 
veteran the opportunity to submit any 
outstanding private records himself. 

2.  The RO should request a comprehensive 
written statement from the veteran 
containing as much detail as possible 
regarding the who, what, where, and when 
as to each of the putative stressors to 
which he alleges he was exposed in 
service.  The veteran should provide 
specific details of the claimed stressors 
such as dates, places, detailed 
descriptions of events, and identifying 
information concerning any other 
individuals involved in the events 
including the full name, rank, unit of 
assignment, hometown or any other 
identifying detail.  The veteran is to be 
advised that this information is vitally 
necessary to obtain supportive evidence 
of the stressful event, and that he must 
be as specific as possible to facilitate 
a search for verifying information.

3.  The RO should then review the file 
and prepare a summary of the veteran's 
claimed stressors, if any.  This 
information should be sent to the 
appropriate organization for verification 
of the veteran's putative stressors 
during his active service.  The request 
should include a request for the unit 
history for the entire time period in 
question for the veteran's unit while he 
was in Vietnam, and any records that 
would verify the veteran's stressors.  
Morning reports, lessons learned reports 
and any other information pertinent to 
the veteran's tour of duty in Vietnam, 
should be sought.  All attempts to secure 
this evidence should be documented in the 
claims file.

4.  The RO should then carefully review 
all evidence obtained pursuant to the 
development requested above.  In the 
event these records suggest the presence 
of other sources of relevant evidence, 
such leads should be followed to the 
logical conclusion.  The RO should then 
determine whether the veteran engaged in 
combat with the enemy or, if not, 
indicate which stressor incidents have 
been verified.

5.  Thereafter, if and only if, stressors 
have been verified or require no 
verification, the RO should afford the 
appellant a VA psychiatric examination.  
Any alleged stressors which have been 
verified should be made known to the 
examiner.  It is imperative that the 
examiner review the claims folder prior 
to the examination, and that all 
indicated psychological testing is 
undertaken.  The psychiatrist should then 
render an opinion as to whether the 
veteran currently suffers from PTSD 
resulting from a verified experience 
occurring during active service.  It 
should be stated whether a current 
diagnosis of PTSD is linked to a specific 
corroborated stressor event or events 
experienced during service pursuant to 
the diagnostic criteria set forth in 
Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).  If a 
diagnosis of PTSD is rendered, the 
examiner should specify the stressor(s) 
upon which the diagnosis is based.  With 
reference to those stressors verified by 
the RO, the examiner should discuss the 
etiology of the veteran's PTSD, and 
provide all factors upon which the 
diagnosis was made.

5.  Following completion of the 
foregoing, review the claims file and 
ensure that all of the above-mentioned 
development has been completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.

6.  Adjudicate the issue of entitlement 
to service connection for PTSD.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished an appropriate SSOC and then 
be afforded a reasonable opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


